Citation Nr: 0704959	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a brain aneurysm.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a thyroid disorder.

5.  Entitlement to an initial compensable rating for service-
connected hemorrhoids.

6.  Entitlement to an increased rating for service-connected 
osteoporosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, M.P., and G.C.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2003 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (the RO).

The veteran, M.P., and G.C. presented testimony before the 
undersigned Acting Veterans Law Judge at a July 2005 
videoconference hearing.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.  

Procedural history

This case was previously before the Board in November 2005 at 
which time the Board remanded the issues of service 
connection for a headache disorder, a brain aneurysm, and a 
skin disorder as well as the matter of an increased rating 
for hemorrhoids for the purpose of obtaining additional VA 
treatment records and affording the veteran VA examinations 
regarding these issues.  After the additional development 
requested by the Board was accomplished, the Appeal 
Management Center (AMC) denied the claims in a June 2006 
supplemental statement of the case (SSOC).

The Board's November 2005 decision also remanded the matter 
of service connection for a thyroid disorder and an increased 
rating for osteoporosis so that a statement of the case (SOC) 
regarding these matters could be issued.  See Manlincon v. 
West, 12Vet. App. 238 (1999).  Pursuant to the remand, a SOC 
regarding the matter of service connection for a thyroid 
disorder and an increased rating for osteoporosis was issued 
in June 2006.  The veteran thereafter perfected an appeal of 
these issues by the submission of a substantive appeal (VA 
Form 9) in August 2006.

The veteran's substantive appeal regarding her osteoporosis 
and thyroid conditions requested a hearing regarding these 
issues.  The same substantive appeal also requested an 
additional hearing regarding the issues on appeal which had 
been the subject of the prior July 2005 videoconference 
hearing (i.e. service connection for a headache disorder, a 
brain aneurysm, and a skin disorder as well as the matter of 
an increased rating for hemorrhoids).  The Board's response 
to such requests will be discussed below.

Issues not on appeal

The Board's November 2005 decision also denied the veteran 
service connection for a heart disorder and esophageal 
reflux.  These issues have therefore been resolved by Board 
and will be discussed no further herein.

The November 2005 Board decision also remanded the matter of 
service connection for a depressive disorder.  After the 
additional development request by the Board was completed, 
the AMC granted the veteran service connection for this 
condition.  A 70 percent evaluation was assigned, effective 
February 5, 2003.  To the Board's knowledge, the veteran has 
not appealed the assigned rating and this issue is therefore 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As explained above, following the Board's November 2005 
remand, the veteran perfected an appeal regarding the matter 
of service connection for a thyroid disorder and an increased 
rating for osteoporosis.  She requested a Travel Board 
hearing regarding these issues in her substantive appeal, and 
the Board must therefore remand the case so that the 
requested hearing can be scheduled.

The veteran's recently-filed substantive appeal regarding the 
matter of service connection for a thyroid disorder and an 
increased rating for osteoporosis also requested an 
additional hearing regarding the other issues remaining on 
appeal which were already addressed at the July 2005 
videoconference hearing.  Because the veteran has already had 
a hearing regarding the matter of service connection for a 
headache disorder, a brain aneurysm, and a skin disorder as 
well as the matter of an increased rating for hemorrhoids, 
her request for an additional hearing may only be granted 
upon a showing of good cause.  See generally 38 C.F.R. 
§ 20.1304 (2006).  In the instant case, the Board believes 
that good cause has been shown.  The veteran indicated that 
she has additional evidence she would like to present and has 
indicated that she has additional witnesses prepared to 
testify on her behalf.  The veteran has also expressed a 
desire to comment on the VA examination findings obtained as 
a result of the prior Board remand.  Given the additional 
evidence added to the record since the June 2005 hearing and 
the veteran's indication that she has additional evidence and 
witnesses to present (together with the fact that the Board 
is already remanding the issues of service connection for a 
thyroid disorder and an increased rating for osteoporosis for 
a hearing), the Board believes that the veteran's request for 
an additional hearing on the remaining issues on appeal 
should be granted. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

VBA should schedule the veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The veteran 
should be provided with notice as to the 
time and place to report for said 
hearing.  If the veteran no longer 
desires the hearing, or does not desire 
to wait for the hearing, the request 
should be withdrawn in writing at the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



